


Exhibit 10.2
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), is dated as of June 25, 2014 (the
“Execution Date”) and, except as otherwise specifically provided herein,
effective as of January 1, 2015 (the “Effective Date”), by and between Equity
One, Inc. (the “Company”), a Maryland corporation, and Thomas A. Caputo
(“Executive”).
RECITALS
The Company believes that Executive’s services will continue to be integral to
the success of the Company. The Company wishes to retain the services of
Executive and expects that Executive’s contribution to the growth of the Company
will be substantial. The Company desires to provide for the continued employment
of Executive on terms that will reinforce and encourage Executive’s attention
and dedication to the Company. Executive is willing to commit himself to serve
the Company, on the terms and conditions provided below.
Executive is currently employed by the Company pursuant to a certain Employment
Agreement (as heretofore amended, supplemented or otherwise modified, the
“Current Employment Agreement”), effective as of February 1, 2011, which
agreement, by its terms will, unless extended or renewed, expire on December 31,
2014 unless earlier terminated. Subject to the earlier termination of the
Current Employment Agreement pursuant to the terms thereof, the Company desires
to continue to employ Executive from and after the Effective Date on the terms
and conditions set forth in this Agreement, and subject to the earlier
termination of the Current Employment Agreement pursuant to the terms thereof,
Executive desires to be so employed.
IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:
AGREEMENT
1.      Employment. Subject to the earlier termination of the Current Employment
Agreement pursuant to the terms thereof, the Company hereby agrees to employ
Executive from and after the Effective Date, and subject to the earlier
termination of the Current Employment Agreement pursuant to the terms thereof,
Executive hereby agrees to such employment, on the terms and conditions
hereinafter set forth.
2.      Term. The period of employment of Executive by the Company hereunder
(the “Employment Period”) shall commence on the Effective Date and shall
continue through December 31, 2016 (or, in the event of any renewal and
extension as contemplated hereby, the last day of the relevant successive
one-year renewal and extension period) or such earlier date on or as of which
this Agreement or Executive’s employment hereunder is terminated in accordance
with the terms hereof. Subject to this Agreement or Executive’s employment
hereunder being terminated in accordance with the terms hereof on or prior to
December 31, 2016 (or, in the event of any renewal and extension as contemplated
hereby, the last day of the current successive one-year renewal and extension
period), this Agreement and the Employment Period automatically shall be renewed
and extended for successive one-year periods thereafter unless either party
gives the other party prior written notice at least four months before the
expiration of the Employment Period (the “Notice Date”) of that party’s intent
to allow the Employment Period and this Agreement to expire (a “Non-Renewal
Notice”). As used herein, “End of Term Date” means December 31, 2016; provided,
however, that, if this Agreement and the Employment Period shall (as provided
above) have been automatically renewed and extended for any successive one-year
period, “End of Term Date” means the last day of such one-year period.



1

--------------------------------------------------------------------------------




3.      Position and Duties. From the Effective Date and thereafter during the
Employment Period, Executive shall serve as the President of the Company and
shall report to the Chief Executive Officer of the Company and, as appropriate,
to the Board of Directors of the Company (the “Board”) or any committee thereof.
Executive shall have those powers and duties normally associated with such
position and such other powers and duties as the Chief Executive Officer or the
Board properly may prescribe, provided that such other powers and duties are not
inconsistent with Executive’s position as President of the Company. Executive
shall devote his full business time, attention and energies to the Company’s
affairs as are necessary to fully perform his duties for the Company (other than
absences due to illness or vacation). Notwithstanding the foregoing, the Company
acknowledges that Executive has an interest in a real estate project in Bailey’s
Crossroads, Virginia and also serves as a trustee of The Hackley School located
in Tarrytown, New York and may devote time to these endeavors during the
Employment Period; provided, however, that such devotion of time shall not
detrimentally interfere with the performance of his duties under this Agreement.
4.      Place of Performance. The principal place of employment of Executive
shall be at the Company’s corporate offices in the New York City metropolitan
area, subject to reasonable travel as required in the performance of his duties
outlined above.
5.      Compensation and Related Matters.
(a)      Salary. During the Employment Period, the Company shall pay Executive
an annual base salary of not less than $750,000 (“Base Salary”). Executive’s
Base Salary shall be paid in approximately equal installments in accordance with
the Company’s customary payroll practices. If the Company increases Executive’s
Base Salary, such increased Base Salary shall then constitute the Base Salary
for all purposes of this Agreement. 
(b)      Annual Cash Bonus.
(i)    The Compensation Committee of the Board (the “Compensation Committee”)
shall review Executive’s performance with the Chief Executive Officer at least
annually following each calendar year of the Employment Period and cause the
Company to award Executive an annual cash bonus (“Bonus”) in such amount as the
Compensation Committee shall reasonably determine as fairly compensating and
rewarding Executive for services rendered to the Company and/or as an incentive
for continued service to the Company. Subject to the immediately following
sentence of this Section 5(b)(i), the amount of Executive’s Bonus shall be
determined in the sole and absolute discretion of the Compensation Committee and
shall depend on, among other things, the Company’s achievement of certain
performance levels established from time to time by the Compensation Committee
(such performance levels, as from time to time established by the Compensation
Committee, the “Performance Levels”), which may (in the sole and absolute
discretion of the Compensation Committee) include, without limitation, growth of
earnings, funds from operations per share of Company stock, earnings per share
of Company stock and Executive’s performance and contribution to increasing the
funds from operations, as well as such individual goals for Executive as the
Compensation Committee may deem appropriate. It is anticipated that the
Performance Levels will be set for each calendar year of the Employment Period
so that Executive can reasonably be expected to earn a Bonus for such calendar
year in an amount equal to one hundred percent (100%) of the Base Salary of
Executive for such calendar year (the “Bonus Target”). The Company shall pay any
Bonus to Executive on or before March 15th of the calendar year following the
calendar year to which such Bonus relates.
(ii)    Notwithstanding anything contained herein to the contrary, no Bonus
shall be payable hereunder to Executive with respect to any calendar year unless
Executive is employed hereunder by the Company as of the last day of such
calendar year.

2

--------------------------------------------------------------------------------




 
(c)      Restricted Stock. Effective on the Effective Date, the Company shall
grant to Executive, under an equity compensation plan of the Company, one
million dollars ($1,000,000) in shares of the Company’s restricted stock (the
“Restricted Stock”) (valued by the Compensation Committee on or after the
Effective Date based on the average closing price of a share of the Company’s
common stock on the New York Stock Exchange (the “NYSE”) or its successor during
the ten (10) trading days immediately preceding the Effective Date). Such shares
of restricted stock shall vest on December 31, 2016, subject to Executive then
being employed by the Company hereunder or to such other conditions as may apply
hereunder. The Restricted Stock shall be subject to an equity compensation plan
of the Company and shall be subject to Executive’s execution of a standard
Company restricted stock agreement consistent with the terms of this
subsection. 
(d)      Expenses. The Company shall reimburse Executive for all reasonable
expenses incurred by him in the discharge of his duties hereunder, including
travel expenses, upon the presentation of reasonably itemized statements of such
expenses in accordance with the Company’s policies and procedures now in force
or as such policies and procedures may be modified with respect to all senior
executive officers of the Company. Any frequent flyer miles or points and
similar benefits provided by hotels, credit card companies and others received
by Executive in connection with his business travel shall be retained by
Executive for his personal use. The Company shall provide Executive with credit
cards for the payment of business expenses issued either in the name of the
Company with Executive as authorized user or in the name of Executive for the
account of the Company, and balances thereon (to the extent they include charges
for business expenses for which Executive is entitled to reimbursement under the
first sentence of this Section 5(d)) shall be payable by the Company. Executive
shall maintain detailed records of such expenses in such form as the Company may
reasonably request and shall provide such records to the Company no less
frequently than monthly. 
(e)      Vacation; Illness. Executive shall be entitled to the number of weeks
of vacation per year provided to the Company’s other senior executive officers,
but in no event less than four (4) weeks annually. In all other respects, the
Company’s vacation policy shall apply to vacation time on terms no less
favorable than those applied to the Company’s other senior executive officers,
including with respect to a cap on accrued but unused vacation time. Executive
shall be entitled to take up to 30 days of sick leave per year; provided,
however, that any prolonged illness resulting in absenteeism greater than the
sick leave permitted herein or disability shall not constitute “Cause” for
termination under the terms of this Agreement. 
(f)      Welfare, Pension and Incentive Benefit Plans. During the Employment
Period, Executive (and his wife and dependents to the extent provided therein
and subject to their qualifying therefor) shall be entitled to participate in
and be covered under all the welfare benefit plans or programs maintained by the
Company from time to time on terms no less favorable than generally provided for
its other senior executive officers, including, without limitation, all medical,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident insurance plans and programs. In addition, during the Employment
Period, Executive shall be eligible to participate in and be covered under all
pension, retirement, savings and other employee benefit, and perquisite plans
and programs generally maintained from time to time by the Company on terms no
less favorable than generally provided for its other senior executive officers.
For purposes of clarification and removal of doubt, Chaim Katzman shall not be
deemed to be a senior executive of the Company and plans or programs or other
benefits that are provided to any senior executive officer pursuant to the
provisions of any negotiated contract (including, without limitation, any
provision similar to Section 5(g) or (h) or Section 13(b) of this Agreement)
shall not be deemed to be generally provided for its other senior executive
officers. 

3

--------------------------------------------------------------------------------




(g)      Automobile. During the Employment Period, the Company shall provide
Executive with daily transportation by car service, which service shall be
acceptable to the Company, from his residence to Place of Performance designated
in Section 4 above.
(h)     Home Office. The parties understand that Executive may from time to time
be called upon to provide services to the Company from his home or while on the
road. In order to enable Executive to so perform such services, the Company
shall, at its cost, provide Executive with such equipment and services at his
home, and such cellular telephone services and equipment, as may be necessary
and appropriate to enable him to so perform such services. 
(i)      No Hedging or Pledging; Stock Ownership Guidelines. Executive will
comply with the anti-hedging policy, anti-pledging policy and applicable stock
ownership guidelines set forth in the Company’s Corporate Governance Guidelines,
as amended from time to time. 
6.      Termination. Executive’s employment hereunder may be terminated during
the Employment Period under the following circumstances: 
(a)      Death. Executive’s employment hereunder shall terminate upon his
death. 
(b)      Disability. If, as a result of Executive’s incapacity due to physical
or mental illness, Executive shall have been substantially unable to perform his
duties hereunder for an entire period in excess of one hundred twenty (120) days
in any 12-month period despite any reasonable accommodation available from the
Company, the Company shall have the right to terminate Executive’s employment
hereunder for “Disability”, and such termination in and of itself shall not be,
nor shall it be deemed to be, a breach of this Agreement. 
(c)      Without Cause. The Company shall have the right to terminate
Executive’s employment for any reason or for no reason, which termination shall
be deemed to be without Cause unless made for any of the reasons specified in
Section 6(d) below, and such termination in and of itself shall not be, nor
shall it be deemed to be, a breach of this Agreement. 
(d)      Cause. The Company shall have the right to terminate Executive’s
employment for Cause, and such termination in and of itself shall not be, nor
shall it be deemed to be, a breach of this Agreement. For purposes of this
Agreement, the Company shall have “Cause” to terminate Executive’s employment
upon Executive’s: 
(i)    Breach of any material provisions of this Agreement; 
(ii)    The indictment of Executive for a felony, capital crime or any crime
involving moral turpitude, including, but not limited to, crimes involving
illegal drugs; or 
(iii)    Willful misconduct in or relating to the performance of Executive’s
duties, using property, or while on the premises, of the Company or any of its
subsidiaries or while acting or purporting to act as an officer, employee or
director of the Company or any of its subsidiaries. 

4

--------------------------------------------------------------------------------




For purposes of this Section 6(d), no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith or without a reasonable
belief that the act or omission was in the best interests of the Company or any
Company Affiliate; provided, however, that the willful requirement outlined in
clause (iii) above shall be deemed to have occurred if Executive’s action or
non-action continues for more than ten (10) days after Executive has received
written notice of the inappropriate action or non-action. Failure to achieve
performance goals, in and of itself, shall not be grounds for a termination for
Cause. For purposes of this Agreement, “Company Affiliate” means any entity in
control of, controlled by or under common control with the Company or in which
the Company owns a material amount of common or preferred stock or interest or
any entity in control of, controlled by or under common control with such entity
in which the Company owns any common or preferred stock or interest. 
A determination of Cause shall be made by the Board in good faith. In the case
of conduct described in clause (i) above, Cause will not be considered to exist
unless (a) Executive is given written notice of such breach and (b) if such
breach can reasonably be cured within thirty (30) days, such breach has, within
thirty (30) days after the date of such notice, been cured to the satisfaction
of the Board or, if such breach cannot reasonably be cured within such 30-day
period, Executive has promptly commenced to cure such breach, has thereafter
diligently taken all appropriate steps to cure such breach as quickly as
reasonably practical and has cured such breach within sixty (60) days after the
date of such notice, all to the satisfaction of the Board. 
(e)      Change of Control. For purposes of this Agreement, a “Change of
Control” means:
(i)    Consummation by the Company of (A) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, other than a reorganization, merger or consolidation or other
transaction that would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities that represent
immediately after such transaction more than 50% of the combined voting power of
the voting securities of the Company or the surviving company or the parent of
the surviving company, (B) a liquidation or dissolution of the Company or
(C) the sale of all or substantially all of the assets of the Company;
(ii)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the Effective
Date whose appointment, election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an appointment, election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended) shall be deemed a member of the Incumbent Board for purposes hereof; or
(iii)    The acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, of more than 26% of either the then
outstanding shares of the Company’s common stock or the combined voting power of
the Company’s then outstanding voting securities entitled to vote generally in
the election of directors (hereinafter referred to as the ownership of a
“Controlling Interest”) excluding, for this purpose, any acquisitions by (A) the
Company or its subsidiaries, or (B) any person, entity or “group” that as of the
Effective Date beneficially owns (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended) a Controlling Interest of
the Company or any affiliate of such person, entity or “group.”

5

--------------------------------------------------------------------------------




Executive acknowledges and agrees that, notwithstanding anything in this
Agreement to the contrary, a Change of Control shall not be deemed to have
occurred for purposes of this Agreement if, after the consummation of any of the
events described in the definition of a Change of Control, Chaim Katzman remains
Chairman of the Board of the Successor Employer (as hereinafter defined) and if
Gazit-Globe, Ltd. and its affiliates own in the aggregate 26% or more of the
outstanding voting securities of the Successor Employer. For purposes of this
Agreement, the term “Successor Employer” shall mean the Company, the
reorganized, merged or consolidated Company (or the successor thereto), or the
acquiror (through merger or otherwise) of all or substantially all of the assets
of the Company, as the case may be.
(f)    Resignation Other Than For Good Reason. Executive shall have the right to
resign his employment hereunder by providing the Company with a Notice of
Termination, as provided in Section 7 below. Any termination pursuant to this
Section 6(f) shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement. If Executive enters into an agreement, commits or
publicly announces Executive’s intention, understanding, or arrangement to be
employed by or otherwise provide services to a Competing Entity, then Executive
shall promptly notify the Company of such event and, unless otherwise agreed by
the Company, shall be considered to have resigned without Good Reason upon such
date (no more than 30 days after Executive notifies the Company of the
occurrence of such event) as is specified by the Company in a Notice of
Termination provided to Executive, unless such agreement is entered into in the
two (2) month period immediately preceding the End of Term Date and after either
party has issued a Non-Renewal Notice (which, as provided in Section 2, must be
provided at least four (4) months prior to the expiration of the Employment
Period). 
(g)      Resignation For Good Reason. Executive shall have the right to resign
his employment hereunder for Good Reason. For purposes of this Agreement,
Executive shall have “Good Reason” to resign his employment hereunder upon: 
(i)     the material breach by the Company of any of its agreements set forth
herein and the failure of the Company to correct such breach within thirty (30)
days after the receipt by the Company of written notice from Executive
specifying in reasonable detail the nature of such breach; 
(ii)     except as consented to by Executive, any substantial or material
diminution of Executive’s responsibilities duties, authority or reporting
structure, including, without limitation, reporting responsibilities and/or
title;
(iii)     any material reduction, either from one year to the next, or within
the current year, in the Executive’s Bonus Target opportunity; or
(iv)     a requirement by the Company that the Executive relocate his principal
office location by more than thirty-five (35) miles from New York, New York.
(h)      Accelerated Resignation. If Executive issues a Non-Renewal Notice, the
Company may at any time require Executive to resign on a date determined by the
Company. A resignation pursuant to this subsection is referred to as an
“Accelerated Resignation.” 

6

--------------------------------------------------------------------------------




7.      Termination Procedure.
(a)      Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (whether by resignation or otherwise) during the
Employment Period, except termination due to Executive’s death pursuant to
Section 6(a) above, shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 15 below. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that states the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so stated. Any
termination resulting from a Notice of Termination given by Executive or from a
Notice of Termination by the Company that requires an Accelerated Resignation
shall be deemed a resignation by Executive as an officer and employee of the
Company and any subsidiary thereof and, if Executive is a member of the Board
(or any board of directors of any subsidiary) or any committee thereof (or of
any such board of directors), as such member; provided, however, that the Board
may, in its sole and absolute discretion, waive such resignation. On or prior to
the Date of Termination, including without limitation upon a termination without
Cause, Executive shall resign from any and all other positions that Executive
holds with the Company, as an officer, director or otherwise. 
(b)      Date of Termination. The effective date of any termination of
Executive’s employment by the Company or by Executive (whether by resignation or
otherwise) (the “Date of Termination”) shall be (i) if Executive’s employment is
terminated by his death, the date of his death, and (ii) if Executive’s
employment is terminated for any other reason by the Company or by Executive
(whether by resignation or otherwise), the date on which a Notice of Termination
is given or any later date (within thirty (30) days after the giving of such
Notice of Termination) set forth in such Notice of Termination. 
8.      Compensation Upon Termination or During Disability. If Executive
experiences a Disability or his employment terminates during the Employment
Period, the Company shall provide Executive with the payments and other benefits
(which, for the purposes of this Agreement, shall include, without limitation,
any accelerated or automatic vesting of any unvested shares of restricted stock
or of any unvested stock options) set forth below; provided, however, as a
specific condition to being entitled to any payments or other benefits under
this Section 8 (other than pursuant to clause (A) of Section 8(a)(i) and
Sections 8(a)(vi) and (vii), 8(b)(i), (vi) and (vii) and 8(c)(i), (ii) and (iii)
hereof), Executive must, within forty (40) days after the Date of Termination,
(a) have resigned as a director, trustee, officer and employee of the Company
and all of its subsidiaries and, if Executive is a member of the Board (or any
board of directors of any subsidiary) or any committee thereof (or of any such
board of directors), as such member and (b) have executed and delivered to the
Company a release of both the Company and Company Affiliates in the form
attached hereto as Exhibit A (the “Release”) (and have not revoked such Release
for a period of seven (7) days following its execution by Executive and its
delivery to the Company) (the conditions set forth in this proviso are hereafter
sometimes referred to collectively as the “Qualifying Conditions”). Executive
acknowledges and agrees that the payments and other benefits set forth in this
Section 8 constitute liquidated damages for termination of his employment during
the Employment Period, which the parties hereto have agreed to as being
reasonable, and Executive acknowledges and agrees that he shall have no other
remedies in connection with or as a result of any such termination and, except
as expressly set forth in this Agreement, shall not be entitled to any other
payments or benefits on account of or with respect to any such termination. As
used herein, “Entitlement Commencement Date” means the sixtieth (60th) day
following the Date of Termination. 

7

--------------------------------------------------------------------------------




(a)    Disability; Death. During any period that Executive fails to perform his
duties hereunder as a result of a Disability, Executive shall continue to be
entitled to receive his full Base Salary as set forth (and subject to the
conditions) in Section 5(a) above and his full Bonus as set forth (and subject
to the conditions) in Section 5(b) above until his employment is terminated
pursuant to Section 6(b) above or otherwise as provided herein. In addition, if
on or after the Effective Date Executive’s employment is terminated for
Disability pursuant to Section 6(b) above or due to Executive’s death pursuant
to Section 6(a) above, then the following shall apply. 
(i)    The Company shall (A) as soon as practicable following the Date of
Termination pay to Executive or his estate, as the case may be, a lump sum
payment equal to his unpaid Base Salary and, subject to Company policy, accrued
vacation pay through the Date of Termination and (B) subject to the Qualifying
Conditions, from and after the Entitlement Commencement Date continue to pay
(retroactively from the Date of Termination) to Executive or his estate, as the
case may be, his Base Salary through the earlier to occur of (I) the one hundred
and twentieth (120th) day following the Date of Termination or (II) the End of
Term Date. 
(ii)    Subject to the Qualifying Conditions, on the Entitlement Commencement
Date all unvested stock options granted to Executive that would have vested
during the 90-day period following the Date of Termination and in any event on
or prior to the End of Term Date shall fully vest.
(iii)    Subject to the Qualifying Conditions, on the Entitlement Commencement
Date, a percentage of the Restricted Stock shall vest equal to (A) the
percentage of the time period from the Effective Date through the scheduled
vesting date for the Restricted Stock that had elapsed as of the Date of
Termination less (B) the percentage of the Restricted Stock that had otherwise
vested as of the Date of Termination.
(iv)    All other unvested stock options and unvested shares of the Company’s
restricted stock granted to Executive prior to the Date of Termination will not
vest and will be forfeited, returned to the Company and, at the Company’s
election, may be cancelled by the Company.
(v)    Subject to the Qualifying Conditions, during the 90-day period following
the Date of Termination or, if earlier, through the End of Term Date, the
Company shall maintain in full force and effect, for the continued benefit of
Executive (if his employment is terminated for Disability) and Executive’s
spouse and dependents (subject to their qualifying therefor) the medical,
hospitalization, dental and life insurance programs in which Executive, his
spouse and his dependents were participating immediately prior to the Date of
Termination at the level in effect and upon substantially the same terms and
conditions (including, without limitation, contributions required by Executive
for such benefits) as existed immediately prior to the Date of Termination;
provided, that, if Executive, his spouse or his dependents (subject to their
qualifying therefor) cannot continue to participate in the Company programs
providing such benefits, the Company shall (subject to the next following
sentence) arrange to provide Executive (if his employment is terminated for
Disability) and Executive’s spouse and dependents (subject to their qualifying
therefor) with the economic equivalent of such benefits that they otherwise
would have been entitled to receive under such plans and programs. The Company
shall only be obligated to pay or incur an aggregate amount up to $30,000 per
annum (pro rated for any period less than a year) in so arranging to provide
Executive (if his employment is terminated for Disability) and Executive’s
spouse and dependents (subject to their qualifying therefor) with the economic
equivalent of such benefits that they otherwise would have been entitled to
receive under such plans and programs. 
(vi)    The Company shall reimburse Executive or his estate, as the case may be,
pursuant to Section 5(d) above, for reasonable expenses incurred by Executive,
but not reimbursed, prior to the Date of Termination. 

8

--------------------------------------------------------------------------------




(vii)    Executive or his estate or named beneficiaries shall be entitled to
such other rights, compensation and/or benefits as may be due to Executive or
his estate or named beneficiaries in accordance with the terms and provisions of
any other agreements, plans or programs of the Company (provided, however, that,
to the extent that any such agreement, plan or program makes provision with
respect to any of the matters referred to in the foregoing clauses (i) through
(vi), the provisions of such clauses shall supersede and govern). 
(b)      Termination By Company Without Cause, Termination by Executive for Good
Reason. If Executive’s employment is terminated by the Company without Cause or
Executive terminates his employment with the Company for Good Reason and, except
as otherwise specifically described below, whether such termination without
Cause or for Good Reason occurs before or after an occurrence of a Change of
Control, then the following shall apply: 
(i)      The Company shall pay to Executive his unpaid Base Salary and, subject
to Company policy, accrued vacation pay through the Date of Termination, as soon
as practicable following the Date of Termination. 
(ii)      Subject to the Qualifying Conditions, on the Entitlement Commencement
Date the Company shall pay to Executive a lump-sum payment equal to the lesser
of (A) an amount equal to (I) Executive’s then current Base Salary for the
balance of the Employment Period without giving effect to an earlier termination
of the Employment Period or this Agreement based on the termination of
Executive’s employment and (II) any annual Bonus that Executive would have been
entitled to receive had Executive remained employed through the End of Term Date
and performed at a rate that would have entitled Executive to receive the Target
Bonus in effect for the year in which the termination occurs or (B) an amount
equal to Executive’s average annual Bonus, if any, for the three most recently
completed calendar years plus two (2) times Executive’s then current Base Salary
(provided, however, that, if such termination is in connection with a Change of
Control or a Change of Control shall have occurred within twelve (12) months
prior to the Date of Termination, the amount provided for in this clause (B)
shall be increased to an amount equal to Executive’s average annual Bonus, if
any, for the three most recently completed calendar years plus two and
nine-tenths (2.9) times Executive’s then current Base Salary). In addition and
for the avoidance of doubt, if the Date of Termination shall occur prior to the
last day of a calendar year, no Bonus shall be payable to Executive with respect
to such calendar year except to the extent set forth in clause (A)(II) of the
first sentence of this clause (ii), if applicable. 
(iii)    Subject to the Qualifying Conditions, on the Entitlement Commencement
Date all unvested stock options granted to Executive prior to the Date of
Termination that would have vested on or prior to the End of Term Date shall
fully vest.
(iv)    Subject to the Qualifying Conditions, on the Entitlement Commencement
Date all unvested shares of Restricted Stock granted to Executive prior to the
Date of Termination shall fully vest.

9

--------------------------------------------------------------------------------




(v)      Subject to the Qualifying Conditions, during the Continuation Period
(as hereinafter defined), the Company shall maintain in full force and effect,
for the continued benefit of Executive, his spouse and his dependents (subject
to their qualifying therefor) the medical, hospitalization, dental and life
insurance programs in which Executive, his spouse and his dependents were
participating immediately prior to the Date of Termination at the level in
effect and upon substantially the same terms and conditions (including, without
limitation, contributions required by Executive for such benefits) as existed
immediately prior to the Date of Termination; provided, that, if Executive, his
spouse or his dependents (subject to their qualifying therefor) cannot continue
to participate in the Company programs providing such benefits, the Company
shall (subject to the next following sentence) arrange to provide Executive, his
spouse and his dependents (subject to their qualifying therefor) with the
economic equivalent of such benefits that they otherwise would have been
entitled to receive under such plans and programs. The Company shall only be
obligated to pay or incur an aggregate amount up to $30,000 per annum (pro rated
for any period less than a year) in so arranging to provide Executive, his
spouse and his dependents with the economic equivalent of such benefits that
they otherwise would have been entitled (subject to their qualifying therefor)
to receive under such plans and programs. 
(vi)    The Company shall reimburse Executive, pursuant to Section 5(d) above,
for reasonable expenses incurred by Executive, but not reimbursed, prior to the
Date of Termination. 
(vii)    Executive shall be entitled to such other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any other agreements, plans or programs of the Company (provided, however,
that, to the extent that any such agreement, plan or program makes provision
with respect to any of the matters referred to in the foregoing clauses (i)
through (vi), the provisions of such clauses shall supersede and govern).
For the purposes of this Section 8(b), “Continuation Period” means the period
beginning on the Date of Termination and ending on the last day of the 18th
month following the Date of Termination or, if earlier, the End of Term Date.
Effective on the Execution Date, in the event Executive is terminated by the
Company without Cause or the Executive terminates his employment with the
Company for Good Reason between the Execution Date and the Effective Date, then
Executive shall be entitled to the payments and benefits provided in the Current
Employment Agreement, provided that in lieu of the payment otherwise provided by
Section 8(b)(ii) of the Current Employment Agreement, Executive shall be
entitled to an amount equal to Executive’s target bonus for calendar year 2014
plus Executive’s then current annual base salary. 
(c)      Termination by the Company for Cause or By Executive Other Than For
Good Reason. If Executive’s employment is terminated by the Company for Cause or
on account of Executive’s resignation other than for Good Reason, then the
following shall apply: 
(i)    The Company shall pay Executive his unpaid Base Salary and, to the extent
required by law or the Company’s vacation policy, his accrued vacation pay
through the Date of Termination, as soon as practicable following the Date of
Termination. 
(ii)    The Company shall reimburse Executive, pursuant to Section 5(d) above,
for reasonable expenses incurred by Executive, but not reimbursed, prior to the
Date of Termination, unless such termination resulted from a misappropriation of
Company funds. 

10

--------------------------------------------------------------------------------




(iii)    Executive shall be entitled to such other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any other agreements, plans or programs of the Company (provided, however,
that, to the extent that any such agreement, plan or program makes provision
with respect to any of the matters referred to in the foregoing clauses (i) and
(ii) and clause (iv) below, the provisions of such clauses shall supersede and
govern). 
(iv)    All unvested stock options and unvested shares of the Company’s
restricted stock granted to Executive prior to the Date of Termination will not
vest and will be forfeited, returned to the Company and, at the Company’s
election, may be cancelled by the Company. In addition and for the avoidance of
doubt, if the Date of Termination shall occur prior to the last day of a
calendar year, no Bonus shall be payable to Executive with respect to such
calendar year.
Notwithstanding anything to the contrary contained in this Section 8 or
elsewhere in this Agreement, to the extent the Company has any obligation
hereunder to maintain, for the continued benefit of Executive, his spouse and/or
his dependents, any medical, hospitalization, dental and/or life insurance
programs or to arrange to provide Executive, his spouse and/or his dependents
with the economic equivalent of such benefits, such obligation shall (except to
the extent prohibited under applicable law) immediately cease and terminate with
respect to any such programs or benefits that are provided or are offered or
made available by an employer or other third party to Executive, his spouse
and/or his dependents; and Executive (or, in the event of his death, his estate
or legal representative) shall forthwith advise the Company in writing as soon
as any such programs or benefits are so provided, or are so offered or made
available, to Executive, his spouse and/or his dependents.
(d)    Accelerated Resignation. If Executive’s employment is terminated by an
Accelerated Resignation, then Executive shall be entitled to all payments and
benefits to which he would have been entitled in the event of a resignation by
Executive other than for Good Reason plus the following, subject to the
Qualifying Conditions: (i) continuation of Executive’s Base Salary on the
Company’s regular payroll dates until the End of Term Date; (ii) any annual
Bonus that Executive would have been entitled to receive had Executive remained
employed through the End of Term Date and performed at a rate that would have
entitled Executive to receive the Target Bonus in effect for the year in which
the Accelerated Resignation occurs; (iii) continuation of Executive’s medical,
hospitalization and dental programs for himself and his family under COBRA, with
the premiums for such programs paid by the Company (less any payment made by
active employees), until the earlier of (A) the End of Term Date or (B) the end
of Executive’s COBRA eligibility; and (iv) vesting on the Entitlement
Commencement Date of all unvested Restricted Stock previously granted to the
Executive that would have vested on or prior to the End of Term Date. Such
payments and benefits beyond those payable in the event of a resignation without
Good Reason shall be contingent on Executive having resigned as a director,
trustee, officer and employee of the Company and all of its subsidiaries and, if
Executive is a member of the Board (or any board of directors of any subsidiary)
or any committee thereof (or of any such board of directors) as such member.
(e)    Bonus. If the termination of Executive’s employment hereunder occurs as
of or after the end of any calendar year of the Company for which a Bonus is
payable to Executive pursuant to Section 5(b) above and Executive’s termination
occurs prior to the date such Bonus is paid for such calendar year, Executive
(or his estate, as the case may be) shall be entitled to payment of such Bonus
that is earned for such calendar year without regard to whether Executive’s
termination of employment precedes the date such Bonus is payable pursuant to
the terms of this Agreement. 

11

--------------------------------------------------------------------------------




(f)      Tax Compliance Delay in Payment. If the Company reasonably determines
that any payment or benefit due under this Section 8, or any other amount that
may become due to Executive after termination of employment, would result in an
excise tax to Executive under Section 409A of the Internal Revenue Code of 1986,
as amended (“Code”), because Executive is a “specified employee,” as defined in
Code Section 409A, upon termination of Executive’s employment for any reason
other than death (whether by resignation or otherwise), such payment, benefit or
other amount will not be paid or provided to Executive earlier than six months
after the date of termination of Executive’s employment and such payment,
benefit or other amount will be paid or provided, or commence to be paid or
provided, as the case may be, on the date that is six months and one day after
the termination of Executive’s employment, together with interest at the rate of
five percent (5%) per annum beginning with the date one day after the Date of
Termination until the date of payment. All other payments, benefits or other
amounts (e.g., amounts that do not constitute a deferral of compensation within
the meaning of Treasury regulation Section 1.409A-1(b)) (including without
limitation by reason of the safe harbor set forth in Treasury regulation Section
1.409A-1(b)(9)(iii)), as determined by the Company in its reasonable good faith
discretion, or benefits which qualify as excepted welfare benefits pursuant to
Treasury regulation Section 1.409A-1(a)(5)) will be paid or provided to
Executive at or within the time provided notwithstanding the fact that the
payment or provision of other payments, benefits or amounts is delayed pursuant
to this Section 8(f).
(g)    Expiration of this Agreement. For the avoidance of doubt, the parties
confirm that, upon the expiration of the Employment Period, the non-renewal of
this Agreement or the termination of Executive’s employment hereunder for any
reason or for no reason shall not be considered a termination by Company without
Cause or termination by Executive for Good Reason, and except as herein
otherwise expressly provided, Executive shall not be entitled to any termination
payments or other benefits as a consequence thereof.
(h)    Options. Executive shall have the right to exercise all vested stock
options within the six (6) month period immediately following Executive’s
termination of employment; provided, however, that, in the event Executive
voluntarily terminates his employment for other than Good Reason or the Company
terminates Executive’s employment for Cause, Executive shall only have ninety
(90) days following termination of his employment to exercise such stock
options. Notwithstanding anything in the foregoing to the contrary, neither the
six-month period nor the 90-day period referred to in the immediately preceding
sentence shall be deemed to extend the expiration date of any stock option
beyond the date stated in such stock option, and such stock option shall no
longer be exercisable upon the lapse of such six-month period or 90-day period,
as may be applicable, or (if sooner) upon the date specified in such stock
option.
(i)    Change of Control; Privatization Transaction. In the event of a Change of
Control or Privatization Transaction, all unvested portions of the Restricted
Stock shall vest (and become exercisable, if applicable) immediately prior to
the Change of Control or Privatization Transaction if: (i) immediately following
the Change of Control or Privatization Transaction, the shares of the Company’s
common stock outstanding immediately prior to such event will remain
outstanding, but will not be listed on a nationally recognized stock exchange,
including without limitation the NYSE, the NYSE Amex, NASDAQ or their
successors, or (ii) all of the shares of the Company’s common stock outstanding
immediately prior to such event will be acquired, converted or exchanged for
consideration that does not consist entirely of common equity securities that
are listed on a nationally recognized stock exchange, including without
limitation the NYSE, the NYSE Amex, NASDAQ or their successors.

12

--------------------------------------------------------------------------------




“Privatization Transaction” means the acquisition by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, of beneficial ownership, directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of purchases, mergers or other acquisition transactions, of more than 50%
of either the then outstanding shares of the Company’s common stock or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors if, following the
closing of any such transaction, the Company’s common stock is not listed (or,
if such transaction resulted in the acquisition, conversion or exchange of the
Company’s common stock for common equity securities of another entity, such
common equity securities are not listed) on the NYSE, the NYSE Amex or NASDAQ or
listed or quoted on an exchange or quotation system that is a successor to the
NYSE, the NYSE Amex or NASDAQ.
9.      Repayment By Executive. Executive acknowledges and agrees that the
bonuses and other incentive-based or equity-based compensation received by him
from the Company, and any profits realized from the sale of securities of the
Company, are subject to the forfeiture and clawback requirements set forth in
the Sarbanes-Oxley Act of 2002 and other applicable laws, rules and regulations,
under the circumstances set forth therein. If any such forfeiture or clawback is
required pursuant to the Sarbanes-Oxley Act of 2002 or other applicable law,
rule or regulation, then within thirty (30) days after notice thereof from the
Company, Executive shall pay to the Company the amount required to be repaid or
forfeited. 
10.      Confidential Information; Ownership of Documents and Other Property. 
(a)      Confidential Information. Without the prior written consent of the
Company, except as may be required by law, Executive will not, at any time,
either during or after his employment by the Company, directly or indirectly
divulge or disclose to any person, entity, firm or association, including,
without limitation, any future employer, or use for his own or others’ benefit
or gain, any financial information, prospects, customers, tenants, suppliers,
clients, sources of leads, methods of doing business, intellectual property,
plans, products, data, results of tests or any other trade secrets or
confidential materials or like information of the Company, including (but not by
way of limitation) any and all information and instructions, technical or
otherwise, prepared or issued for the use of the Company (collectively, the
“Confidential Information”), it being the intent of the Company, with which
intent Executive hereby agrees, to restrict him from dissemination or using any
like information that is not readily available to the general public. 
(b)      Information is Property of Company. All books, records, accounts,
tenant, customer, client and other lists, tenant, customer and client street and
e-mail addresses and information (whether in written form or stored in any
computer medium) relating in any manner to the business, operations or prospects
of the Company and any of its subsidiaries, whether prepared by Executive or
otherwise coming into Executive’s possession, (all of the foregoing are
hereinafter referred to collectively as the “Company Records”) shall be the
exclusive property of the Company and shall be returned to the Company
immediately upon the expiration or termination of Executive’s employment or at
the Company’s request at any time. Upon the expiration or termination of his
employment, Executive will immediately deliver to the Company all lists, books,
records, schedules, data and other information (including all copies) of every
kind relating to or connected with the Company and its activities, business and
customers. 

13

--------------------------------------------------------------------------------




11.      Restrictive Covenants; Notice of Activities. 
(a)      Non-Competition. During the Employment Period and for a period of one
(1) year after the expiration or termination of Executive’s employment, whether
by resignation or otherwise, (except if Executive’s employment is terminated by
the Company without Cause or by Executive for Good Reason or ends due to the
failure of a Successor Employer to assume and be bound by this Agreement)
Executive shall not, without the prior written consent of the Board, directly or
indirectly, (i) enter into the employment of, render any services to, invest in,
lend money to, engage, manage, operate, own or otherwise offer other assistance
to, or participate in, as an officer, director, manager, employee, principal,
proprietor, representative, stockholder, member, partner, associate, consultant
or otherwise, any person or entity that competes, plans to compete or is
considering competing with the Company in any business of the Company existing
or proposed at the time Executive shall cease to perform services hereunder (a
“Competing Entity”) in any state or with respect to any region of the United
States, in either case in which the Company conducts material operations
(defined as accounting for 10% or more of the Company’s revenue), or owns assets
the value of which totals 10% or more of the total value of the Company’s
assets, at any time during the term of this Agreement (collectively, the
“Territory”). Notwithstanding the foregoing, Executive shall be permitted to own
up to a five percent (5%) equity interest in a publicly traded Competing Entity.
Notwithstanding the foregoing, if Executive’s employment terminates on or after
January 1, 2016, no post-termination restriction pursuant to this subsection
shall apply or be in effect following the Date of Termination, provided that if
such termination is on account of Executive’s resignation other than for Good
Reason, Executive has provided the Company with at least thirty (30) days’ prior
written notice.
(b)    Non-Interference with Business Relationships. During the Employment
Period and for a period of one (1) year after the expiration or termination of
Executive’s employment, for any reason whatsoever and whether by resignation or
otherwise, Executive shall not, without the prior written consent of the Board,
directly or indirectly, (i) interfere with or disrupt or diminish or attempt to
disrupt or diminish, or take any action that could reasonably be expected to
disrupt or diminish, any past or present or prospective relationship,
contractual or otherwise, between the Company (or any of its subsidiaries) and
any tenant, customer, supplier, sales representative, consultant or employee of
the Company (or any of its subsidiaries) or (ii) directly or indirectly solicit
for employment or attempt to employ, or assist any other person or entity in
employing or soliciting for employment, either on a full-time or part-time or
consulting basis, any employee (whether salaried or otherwise, union or
non-union) of the Company (or any of its subsidiaries) who within one year prior
thereto had been employed by the Company (or any of its subsidiaries).
(c)    Return of Confidential Information and Company Property. Executive shall
not upon expiration or termination of this Agreement take or retain any document
or other medium that constitutes, contains or represents any Confidential
Information or Company Record, and as soon as reasonably possible following any
such expiration or termination, Executive shall deliver to the Company (i) all
Confidential Information and Company Records (including all copies and excerpts
thereof) and (ii) any and all property of the Company or its subsidiaries in
Executive’s possession or control, including any codes, manuals, cellular
telephones, computers, palm pilots, software, hardware, floppy disks, corporate
credit cards, keys, electronic beeper or other electronic device, data and other
documents and materials that was provided or made available to Executive for the
conduct of his duties hereunder during his employment or other retention by the
Company or any of its subsidiaries, whether during or prior to the term of this
Agreement. 

14

--------------------------------------------------------------------------------




(d)      Notice and Procedure. Executive shall, prior to accepting any
employment or engagement with any person or entity, inform such person or entity
in writing of his noncompetition obligations under this Agreement. Executive
shall also inform the Company in writing of such prospective employment or
engagement prior to accepting such employment or engagement. If the Company or
Executive has any concerns that any of Executive’s proposed or actual
post-employment activities may be restricted by, or otherwise in violation of,
this Section 11, such party shall notify the other party of such concerns and,
prior to the Company commencing any action to enforce its rights under this
Section 11 or Executive seeking a declaratory judgment with respect to his
obligations under this Section 11, the Company and Executive shall meet and
confer to discuss the prospective employment or engagement and shall provide the
other party with an opportunity to explain why such prospective employment or
engagement either does or does not violate this Section 11; provided, however,
that the Company’s obligations to give notice under this clause and to meet with
Executive before commencing any action shall not apply if Executive has not
provided notice before engaging in activities that the Company reasonably
believes violate this Section 11. Any such meeting shall occur within three
business days of notice and may be held in person or by telephonic, video
conferencing or similar electronic means. 
12.      Violations of Covenants. 
(a)      Injunctive Relief. Executive agrees and acknowledges (i) that the
services to be rendered by him hereunder are of a special and original character
that gives them unique value, (ii) that the provisions of Sections 10 and 11
above are, in view of the nature of the business of the Company, reasonable and
necessary to protect the legitimate interests of the Company and its
subsidiaries, (iii) that his violation of any of the covenants or agreements
contained in such Sections may cause irreparable injury to the Company and its
subsidiaries, (iv) that the remedy at law for any violation or threatened
violation thereof may be inadequate, and (v) that, in the event of any violation
or threatened violation thereof, the Company may be entitled to temporary and
permanent injunctive or other equitable relief as it may deem appropriate
without the accounting of all earnings, profits and other benefits arising from
any such violation, which rights shall be cumulative and in addition to any
other rights or remedies available to the Company. 
(b)      Enforcement.  The Company and Executive recognize that the laws and
public policies of the various states of the United States and the District of
Columbia may differ as to the validity and enforceability of certain of the
provisions contained herein. Accordingly, if any provision of this Agreement
shall be deemed to be invalid or unenforceable, as may be determined by a court
of competent jurisdiction, this Agreement shall be deemed to delete or modify,
as necessary, the offending provision and to alter the balance of this Agreement
in order to render the same valid and enforceable to the fullest extent
permissible as aforesaid.
(c)    Survival. The provisions of this Section 12 and of Sections 10 and 11
above shall survive the expiration or earlier termination of this Agreement for
any reason whatsoever. 
13.      Insurance.
(a)     Key Man Life Insurance. Executive agrees to facilitate the Company to
purchase and maintain “Key Man Insurance” in an amount desired by the Company
for the benefit of the Company and to reasonably cooperate with the Company and
its designated insurance agent to facilitate the purchase and maintenance of
such insurance.
(b)     Insurance Policies for Executive. The Company shall promptly (and, in
any event, within thirty (30) days following receipt from Executive of written
evidence of Executive’s having made expenditures therefor) reimburse Executive
(up to an aggregate maximum of $25,000 in any year) for premiums paid by
Executive for life, disability and/or similar insurance policies. 

15

--------------------------------------------------------------------------------




14.      Successors; Binding Agreement. 
(a)      Company’s Successors. No rights or obligations of the Company under
this Agreement may be assigned or transferred except that the Company will
require a Successor Employer to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. 
(b)      Executive’s Successors. No rights or obligations of Executive under
this Agreement may be assigned or transferred other than his rights to payments
or benefits hereunder, which may be transferred only by will or the laws of
descent and distribution. Upon Executive’s death, this Agreement and all rights
of Executive hereunder shall inure to the benefit of and be enforceable by, and
shall be binding upon and enforceable against, Executive’s beneficiary or
beneficiaries, personal or legal representatives, or estate, to the extent any
such person succeeds to Executive’s interests under this Agreement. Executive
shall be entitled to select and change a beneficiary or beneficiaries to receive
any benefit or compensation payable hereunder following Executive’s death by
giving the Company written notice thereof. In the event of Executive’s death or
a judicial determination of his incompetence, references in this Agreement to
Executive shall be deemed, where appropriate, to refer to his beneficiary(ies),
estate or other legal representative(s). If Executive should die following the
Date of Termination while any amounts would still be payable to him hereunder if
he had continued to live, all such amounts unless otherwise provided herein
shall be paid in accordance with the terms of this Agreement to such person or
persons so appointed in writing by Executive or otherwise to his legal
representatives or estate. 
15.      Notice. All notices or other communications that are required or
permitted hereunder shall be in writing and sufficient if delivered personally,
or sent by nationally-recognized, overnight courier or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
 

16

--------------------------------------------------------------------------------




 To the Company:
 
Equity One, Inc.
410 Park Avenue
New York, New York 10022
Attention: General Counsel


With copies to:


The Chair of the Compensation Committee


and to


Daniel P. Adams, Esq.
Goodwin Procter LLP
53 State Street
Boston, MA 02109
 To Executive:
 
Mr. Thomas A. Caputo
23 Chieftans Road
Greenwich, CT 06831
(or such other address as may be provided in the Company’s payment records)


With a copy to:


Jack A. Gordon, Esq.
Kent, Beatty & Gordon, LLP
425 Park Avenue, The Penthouse
New York, NY  10022

or to such other address as either party may have furnished to the other in
writing in accordance herewith. All such notices and other communications shall
be deemed to have been received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of delivery by nationally-recognized,
overnight courier, on the business day following dispatch, and (c) in the case
of mailing, on the third business day following such mailing. 
16.      Attorneys’ Fees. The Company shall reimburse Executive for the
reasonable attorneys’ fees and costs incurred by Executive in connection with
the review, negotiation and execution of this Agreement of up to (and not
exceeding) $10,000. If either party is required to seek legal counsel to
interpret or enforce the terms and provisions of this Agreement, the prevailing
party in any action, suit or proceeding (including, without limitation, any
arbitration proceeding pursuant to Section 20) shall be entitled to recover
reasonable attorneys’ fees and costs (including on appeal).
17.      Additional Limitation.
(a)      Anything in this Agreement to the contrary notwithstanding, in the
event that any compensation, payment or distribution by the Company to or for
the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Severance Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, the following provisions shall apply:
(i)    If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes
payable by Executive on the amount of the Severance Payments which are in excess
of the Threshold Amount, are greater than or equal to the Threshold Amount,
Executive shall be entitled to the full benefits payable under this Agreement.

17

--------------------------------------------------------------------------------




(ii)    If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the Severance Payments shall be reduced (but not below zero) to the
extent necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (1) cash payments not subject to Section 409A of the Code;
(2) cash payments subject to Section 409A of the Code; (3) equity-based payments
and acceleration; and (4) non-cash forms of benefits. To the extent any payment
is to be made over time (e.g., in installments, etc.), then the payments shall
be reduced in reverse chronological order.
(b)      For the purposes of this Section, “Threshold Amount” shall mean three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by Executive with respect to such excise tax.
(c)      The determination as to which of the alternative provisions of
Section 17(a) shall apply to Executive shall be made by a nationally recognized
accounting firm selected and paid by the Company (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Company and Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or Executive. For
purposes of determining which of the alternative provisions of Section 17(a)
shall apply, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Company and Executive.
18.      Litigation and Regulation Cooperation.     During and after Executive’s
employment, Executive shall cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or that may be brought in
the future against or on behalf of the Company that relate to events or
occurrences that transpired while Executive was employed by the Company.
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after Executive’s employment, Executive
also shall cooperate fully with the Company in connection with any investigation
or review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company. In connection with such cooperation, the
Company shall reimburse Executive for the reasonable attorneys’ fees, costs and
expenses of counsel of Executive’s choosing. In addition, for all time that
Executive reasonably expends at the request of the Company in cooperating with
the Company or any of its affiliates pursuant to this Section 18 where Executive
is no longer employed by the Company, the Company shall compensate Executive at
a per hour rate equal to Executive’s Base Salary in his last fiscal year of
employment during the Employment Period, divided by 2,000; provided that
Executive’s right to such compensation shall not apply to time spent in
activities that could have been compelled pursuant to a subpoena, including
testimony and related attendance at depositions, hearings or trials. All such
compensation will be paid on a monthly, or, at the option of the Company, more
frequent basis, within ten (10) business days after receipt of a detailed
invoice, in a form reasonably satisfactory to the Company, documenting the time
spent by Executive cooperating with the Company.

18

--------------------------------------------------------------------------------




19.      Miscellaneous and Waiver of Jury Trial. No provisions of this Agreement
may be amended, modified or waived unless such amendment or modification is
agreed to in writing signed by Executive and by a duly authorized officer of the
Company or such waiver is set forth in writing and signed by the party to be
charged therewith. No waiver by either party hereto at any time of any breach by
the other party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement. Except as herein otherwise provided, the
respective rights and obligations of the parties hereto under this Agreement
shall survive the expiration or termination of Executive’s employment (whether
by resignation or otherwise) and the expiration or termination of this Agreement
to the extent necessary for the intended preservation of such rights and
obligations. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York without regard
to its conflicts of law principles. To the extent any court action is permitted
pursuant to Section 20, each party unconditionally and irrevocably agrees that
the exclusive forum and venue for any action, suit or proceeding shall be in
Manhattan, New York, and consents to submit to the exclusive jurisdiction,
including, without limitation, personal jurisdiction, and forum and venue of the
courts of the State of New York or the United States District Court for the
Southern District of New York, in each case, located in Manhattan, New York.
EACH OF THE PARTIES HERETO EXPRESSLY WAIVES ITS OR HIS RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY SUIT, LITIGATION OR OTHER JUDICIAL PROCEEDING REGARDING THIS
AGREEMENT OR ANY DISPUTE HEREUNDER OR RELATING HERETO. 
20.      Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in New York, New York in accordance with the Employment Arbitration
Rules of the AAA, including, but not limited to, the rules and procedures
applicable to the selection of arbitrators. The prevailing party in any such
arbitration shall be entitled to the fees charged by AAA for administering the
arbitration and the fees charged by the arbitrator for his or her services. In
the event that any person or entity other than Executive or the Company may be a
party with regard to any such controversy or claim, such controversy or claim
shall be submitted to arbitration subject to such other person or entity’s
agreement. This Section shall be specifically enforceable. Notwithstanding the
foregoing, this Section shall not preclude either party from pursuing a court
action for the sole purpose of obtaining a temporary restraining order or a
preliminary injunction in circumstances in which such relief is appropriate or
enforcing an arbitration award made an accordance with this Section; provided
that any other relief shall be pursued through an arbitration proceeding
pursuant to this Section.    
21.      Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In the event that any provision or provisions contained in this
Agreement shall be deemed illegal or unenforceable, the remaining provisions
contained in this Agreement shall remain in full force and effect, and this
Agreement shall be interpreted as if such illegal or unenforceable provision or
provisions were not contained in this Agreement, subject, however, to Section
12(b) above, which to the extent applicable shall supersede and govern.
 

19

--------------------------------------------------------------------------------




22.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument. 
23.      Entire Agreement. This Agreement, including any other agreements
contemplated herein, sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, director, employee or
representative of either party hereto in respect of such subject matter. For
purposes of clarification and avoidance of any doubt, notwithstanding anything
contained herein to the contrary unless otherwise specifically provided herein
(which includes, for the avoidance of doubt, the last paragraph of Section 8(b)
herein which is effective on the Execution Date) (a) the terms and conditions of
Executive’s employment by the Company and termination (including payments upon
termination) through December 31, 2014 and prior to the Effective Date are and
shall continue to be governed by the terms and conditions set forth in the
Current Employment Agreement, but thereafter the terms and conditions of
Executive’s employment by the Company and termination (including payments upon
termination) shall be governed by the terms and conditions of this Agreement,
which terms and conditions shall, from and after the Effective Date, supersede
and control and (b) if the Current Employment Agreement is terminated prior to
the Effective Date in accordance with the terms thereof, (i) Executive’s
entitlement to any payment on account of or with respect to such termination
shall be governed solely by the terms of the Current Employment Agreement and
(ii) the Company shall have no continuing obligations or liabilities to
Executive under or pursuant to this Agreement unless otherwise specifically
provided herein. From and after the Effective Date, in the event of any conflict
or inconsistency between the terms and conditions of this Agreement and the
terms and conditions of the Current Employment Agreement, of any stock option or
restricted stock agreement or plan relating thereto or of any other separate
agreement, the terms and conditions of this Agreement shall supersede, govern
and prevail. 
24.      Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation. Unless otherwise expressly provided, the Company shall not be
required to reimburse Executive for any adverse tax consequences for associated
with any payment or reimbursement hereunder. 
25.      Insurance; Indemnity.   Executive shall be covered by the Company’s
directors’ and officers’ liability insurance policy, and errors and omissions
coverage, to the extent such coverage is generally provided by the Company to
its directors and officers and to the fullest extent permitted by such insurance
policies. Nothing herein is or shall be deemed to be a representation by the
Company that it provides, or a promise by the Company to obtain, maintain or
continue, any liability insurance coverage whatsoever for its executives. In
addition, the Company shall enter into its standard indemnity agreement by which
Company commits to indemnify a Company officer in connection with claims, suits
or proceedings arising as a result of Executive’s service to the Company. 
26.      Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.
 [Remainder of this Page Intentionally left Blank]

20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.


 
 
 
 
EQUITY ONE, INC.
 
 
 
 
By:
/s/ David Lukes
 
 
Name: David Lukes
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
/s/ Thomas Caputo
 
 
THOMAS A. CAPUTO


















21

--------------------------------------------------------------------------------




EXHIBIT A
Form of General Release
GENERAL RELEASE, dated as of [_______________], 20[__] (the “Effective Date”),
entered into by Thomas A. Caputo (“Caputo”) in favor of Equity One, Inc. (along
with its affiliates and subsidiaries, the “Company”) and the current and prior
directors, officers, employees, agents and representatives of the Company and
its subsidiaries, in their capacity as such (collectively, the “Released
Parties”).
WHEREAS, Caputo and the Company previously entered into an Employment Agreement
(the “Employment Agreement”), effective as of January 1, 2015, that has governed
the terms and conditions of Caputo’s employment as the President of the Company,
and Caputo’s retention thereunder has been terminated in accordance with the
terms thereof.
WHEREAS, this General Release (this “Release”) is the release referred to in
Section 8 of the Employment Agreement.
WHEREAS, following execution of this Release and expiration of the seven-day
revocation period referred to in Section 5 below, Caputo will be entitled to
payment of certain amounts (such amounts, collectively, “Termination Payments”)
and other rights and benefits (such other rights and benefits, collectively,
“Termination Benefits”) referred to in Section 8 of the Employment Agreement.
WHEREAS, Caputo desires to compromise, finally settle and fully release actual
or potential claims, including, without limitation, those related to Caputo’s
retention and termination of retention that Caputo in any capacity may have or
claim to have against the Company or any of the other Released Parties,
excepting only those claims expressly provided herein to be excluded.
WHEREAS, Caputo acknowledges that he is waiving his rights or claims only in
exchange for consideration in addition to anything of value to which he already
is entitled.
NOW, THEREFORE, in consideration of the foregoing and the Company’s agreement to
pay the Termination Benefits and to provide the Termination Benefits, Caputo,
intending to be legally bound hereby, for himself and his heirs, executors,
administrators, legal representatives, successors and assigns, does hereby agree
as follows:
1.The recitals above are true and correct.
2.Except as expressly provided in Section 4 below, Caputo does hereby completely
release and forever discharge the Company and the other Released Parties of and
from any and all actions, causes of action, suits, counterclaims, debts, dues,
covenants, contracts, bonuses, controversies, agreements, promises, rights,
claims, charges, complaints, expenses, costs (including, without limitation,
attorneys’ fees and other costs of defense or prosecution), damages, losses,
liabilities and demands whatsoever in law or equity (all of the foregoing,
collectively, “Claims”) whatsoever and of every nature and description, whether
known or unknown, suspected or unsuspected, foreseen or unforeseen, real or
imaginary, actual or potential, liquidated or unliquidated, contingent or
certain, and whether arising at law or in equity, under the common law, state
law, federal law or any other law or otherwise, that Caputo ever had, may now
have or hereafter can, shall or may have against the Company or any of the other
Released Parties, for, upon or by reason of any matter, cause or thing
whatsoever from the beginning of time to the date of this Release.

A-1

--------------------------------------------------------------------------------




3.The release set forth in Section 2 above shall extend and apply, without
limitation, to any and all Claims in connection with Caputo 's employment or the
termination thereof, including, without limitation, wrongful termination, breach
of express or implied contract or unpaid wages or pursuant to any federal, state
or local employment laws, regulations or executive orders prohibiting, inter
alia, discrimination on the basis of age, race, sex, national origin, religion,
handicap and/or disability, such as the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1966, the
Employee Retirement Income Security Act of 1974, the Americans with Disabilities
Act of 1990, the Rehabilitation Act of 1973, the Fair Labor Standards Act, the
Immigration Reform and Control Act, the Family and Medical Leave Act, the New
York and Federal Constitutions, the New York Human Rights Law, the New York
Retaliatory Action By Employers Law, the New York Civil Rights Law, the New York
Wage-Hour Law, the New York Workers' Compensation Law, the New York Wage Payment
Law, and the New York City Human Rights Law; and any and all other federal,
state and local laws and regulations prohibiting, without limitation,
discrimination in employment, retaliation, conspiracy, tortious or wrongful
discharge, breach of an express or implied contract, breach of a covenant of
good faith and fair dealing, intentional and/or negligent infliction of
emotional distress, defamation, misrepresentation or fraud, negligence,
negligent supervision, hiring or retention, assault, battery, detrimental
reliance or any other offense.
4. Caputo’s release provided in Sections 2 and 3 above does not extend or apply
to any Claims with respect to the following (“Excluded Claims”): (a) the
Company’s obligations to pay the Termination Payments or to pay or provide the
Termination Benefits, (b) the Company’s obligations under that certain
Indemnification Agreement, dated as of February 12, 2012, by and between the
Company and Caputo, (c) Caputo’s entitlement to be indemnified by the Company
with respect to Claims relating to any action or inaction, or any conduct or
misconduct, by Caputo in his capacity as the President of the Company or
otherwise as a director, officer or employee of the Company (or in any similar
capacity), whether pursuant to (i) the Company’s certificate of incorporation
(as amended, restated or otherwise modified and in effect at the relevant time),
(ii) the Company’s by-laws (as amended, restated or otherwise modified and in
effect at the relevant time), (iii) any resolution duly adopted by the Company's
Board of Directors or shareholders and in effect at the relevant time, (iv) the
Maryland General Corporation Law and/or (v) any other applicable law, rule or
regulation or court order or judgment or any other agreement in effect at the
relevant time or (d) any other rights or claims that may arise after the date of
this Release. For avoidance of doubt, nothing contained herein shall be deemed a
waiver or release by Caputo with respect to any protections or other rights to
which he may be entitled under any D&O or other insurance policy.
5.Pursuant to the provisions of the Older Workers Benefit Protection Act
(“OWBPA”), which applies to Caputo’s waiver of rights under the Age
Discrimination in Employment Act, Caputo has had a period of at least twenty-one
(21) days within which to consider whether to execute this Release. Also
pursuant to the OWBPA, Caputo may revoke the Release within seven (7) days of
its execution. It is specifically understood that this Release shall not become
effective or enforceable until the seven-day revocation period has expired.
Consideration for this Release will not be paid until the later of (a)
expiration of the seven-day revocation period or (b) the date provided for in
the Employment Agreement.
6.Caputo acknowledges that, pursuant to the OWBPA, the Company has advised
Caputo, in writing, to consult with an attorney before executing this Release.
7.Caputo covenants and agrees that he will not bring, initiate, enter into,
maintain or participate in any suit, arbitration or other administrative or
judicial proceeding, by means of a direct claim, cross claim, counterclaim,
setoff or otherwise, against any Released Party based or premised on any of the
Claims released above.

A-2

--------------------------------------------------------------------------------




8.Caputo acknowledges that the Company will not pay or be obligated to pay, and
Caputo shall not be entitled to, any consideration other than as expressly
provided for by this Release or the Employment Agreement or with respect to
Excluded Claims.
9.Caputo fully understands that if any fact or circumstance with respect to
which this Release is executed is found hereafter to be different from the facts
or circumstances Caputo now believes to be true, he expressly accepts and
assumes the risk of such possible difference in fact or circumstance and agrees
that this Release shall be effective notwithstanding such difference in fact or
circumstance.
10.This Release does not constitute an admission by the Company or any other
Released Party of a violation of any law, order, regulation or enactment or of
wrongdoing of any kind.
11.All matters relating to the interpretation, construction, validity and
enforcement of this Release shall be governed by and construed in accordance
with the laws of the State of New York, both substantive and remedial. Any
dispute under or with respect to this Release shall, to the fullest extent
permitted by law, be settled by arbitration in any forum and form agreed upon by
Caputo and the Company or, in the absence of such an agreement, under the
auspices of the American Arbitration Association (“AAA”) in New York, New York
in accordance with the Employment Arbitration Rules of the AAA, including, but
not limited to, the rules and procedures applicable to the selection of
arbitrators. The prevailing party in any such arbitration shall be entitled to
the fees charged by AAA for administering the arbitration and the fees charged
by the arbitrator for his or her services. In the event that any person or
entity other than Caputo or the Company may be a party with regard to any such
controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other person or entity’s agreement. This Section
shall be specifically enforceable. In the event of any court action to enforce
this Section or an arbitration award pursuant to it, Caputo unconditionally and
irrevocably agrees that the exclusive forum and venue for any action, suit or
proceeding shall be in Manhattan, New York, and consents to submit to the
exclusive jurisdiction, including, without limitation, personal jurisdiction,
and forum and venue of the courts of the State of New York or the United States
District Court for the Southern District of New York, in each case, located in
Manhattan, New York. CAPUTO HERETO EXPRESSLY WAIVES HIS RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY SUIT, LITIGATION OR OTHER JUDICIAL PROCEEDING REGARDING THIS
RELEASE OR ANY DISPUTE HEREUNDER OR RELATING HERETO.
12.The failure of any provision of this Release shall in no manner affect the
right to enforce the same, and the waiver by any party of any breach of any
provision of this Release shall not be construed to be a waiver of such party of
any succeeding breach of such provision or a waiver by such party of any breach
of any other provision. In the event that any provision or portion of this
Release shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Release shall be unaffected thereby and shall
remain in full force and effect.
13.This Release represents the entire understanding and agreement of Caputo and
the Released Parties with respect to the subject matter hereof, and there are no
promises, agreements, conditions, undertakings, warranties or representations,
whether written or oral, express or implied, by or among Caputo and the Released
Parties with respect to such subject matter other than as set forth herein. This
Release cannot be amended, supplemented or modified except by an instrument in
writing signed by Caputo and the Company, and no waiver of this Release or any
provision hereof shall be effective except to the extent such waiver is in
writing, specifies that the purpose thereof is to waive this Release or a
provision hereof and is executed and delivered by the party to be charged
therewith.

A-3

--------------------------------------------------------------------------------




14.This Release shall be binding upon and be enforceable against Caputo and his
heirs, executors, administrators, legal representatives, successors and assigns
and shall inure to the benefit of and be enforceable by each of the Released
Parties and his, her or its heirs, executors, administrators, legal
representatives, successors and assigns.
15.CAPUTO REPRESENTS AND CONFIRMS THAT HE HAS CAREFULLY READ THIS RELEASE, THAT
THIS RELEASE HAS BEEN FULLY EXPLAINED TO HIM, THAT HE HAS HAD THE OPPORTUNITY TO
HAVE THIS RELEASE REVIEWED BY AN ATTORNEY, THAT HE FULLY UNDERSTANDS THE FINAL
AND BINDING EFFECT OF THIS RELEASE, THAT THE ONLY PROMISES MADE TO HIM TO SIGN
THE RELEASE ARE THOSE STATED IN THIS RELEASE AND THAT CAPUTO IS SIGNING THIS
RELEASE VOLUNTARILY WITH THE FULL INTENT OF RELEASING THE RELEASED PARTIES OF
ALL CLAIMS DESCRIBED HEREIN.
Caputo has executed and delivered this Release as of the date set forth below
and this Release is and shall be effective, subject to expiration of the
seven-day revocation period referred to in Section 5 above.
 
 
 
Date: _______________________, 20__
 
 
 
 
 
 
 
 
 
 
THOMAS A. CAPUTO




A-4